Citation Nr: 0305641	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  00-04 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for pes planus of the left foot with degenerative 
changes.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for pes planus of the right foot with degenerative 
changes.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the left knee.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran had verified active duty for training (ACDUTRA) 
from April 1960 to October 1962.  This is currently the only 
duty that has been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in which the RO 
granted service connection for the disorders listed on the 
title page, and subsequently confirmed and continued four 
separate 10 percent evaluations for pes planus of the right 
and left feet and for degenerative arthritis of the right and 
left knees.  The veteran appealed for higher ratings for each 
disorder.  Thus, the issues before the Board are taken to 
include whether there is any basis for "staged" ratings at 
any pertinent time, to include whether current increases are 
in order.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board remanded the case in August 2001 for further 
development, and the case was returned to the Board in 
February 2003.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the current claims addressed by this 
decision has been obtained by the RO.  

2.  The veteran's left and right knee disabilities are 
currently manifested by subjective complaints of pain and 
objective findings of nearly full range of motion, and no 
objective evidence on instability or subluxation.  

3.  The bilateral pes planus with degenerative changes is 
productive of severe impairment.  The findings of pronounced 
acquired flatfoot have not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5100 et. seq. (West 2002);38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326, and 4.71a, Diagnostic Codes 
5257, 5258, 5259, 5260, 5261 (2002).  

2.  The criteria for an initial rating in excess of 10 
percent for a left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5100, et. seq. (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326, and 4.71a, Diagnostic Codes 
5257, 5258, 5259, 5260, 5261 (2002).  

3.  The criteria for an initial 30 percent rating, but no 
more, for bilateral pes planus have been met.  38 U.S.C.A. 
§§ 1155, 5100 et. seq. (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326, and 4.71a, Diagnostic Code 5276 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in February 2001 correspondence.  In 
this regard, the Board notes that the February 2001 RO 
correspondence made specific reference to evidence that would 
be obtained by the Board and records that the veteran was 
asked to submit in support of his appeal.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all pertinent 
evidence has been obtained, the Board finds that the claims 
are ready to be reviewed on the merits.  See VCAA; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Further, letters to 
the veteran have informed him as to evidence he should 
submit, and informed him of what the VA would obtain.  As 
there is no showing that there is additional evidence that 
could be obtained, the Board may proceed.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

Traumatic arthritis will be evaluated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes, for the specific 
joint or joints involved.  When the limitation of motion of 
the specific joints is not compensable under the specific 
code, a 10 percent rating is for assignment where there is 
evidence of arthritis and some limitation of motion.  38 
C.F.R. § 4.71a Diagnostic Code 5010-5003.  

Under Diagnostic Code 5276, mild acquired flat foot; symptoms 
relieved by built-up shoe or arch support, warrants a 0 
percent evaluation.  Moderate acquired flatfoot; weight 
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, pain on manipulation and use of the 
feet, bilateral or unilateral warrants a 10 percent 
evaluation.  Severe acquired flatfoot; objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, unilateral warrants a 20 
percent evaluation and bilateral, warrants a 30 percent 
evaluation.  Pronounced flatfoot, acquired; marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
unilateral warrants a 30 percent evaluation, bilateral 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2002).  

Under Diagnostic Code 5258, an evaluation of 20 percent is 
assigned where the cartilage is dislocated, with frequent 
episodes of locking, pain, and effusion.  Under Diagnostic 
Code 5259, a 10 percent evaluation is assigned for removal of 
the semilunar cartilage, symptomatic.  

Limitations of flexion under Diagnostic Code 5260 are 
assigned a 10 percent evaluation when flexion is limited to 
45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under Code 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees.  

The ratings for the feet in this case have been assigned on 
the basis of painful arthritis with some limitation of 
motion.  The knee ratings have been assigned on the basis of 
some painful knee motion as to each knee due to arthritis.

A February 1997 VA examination report includes diagnostic 
assessments of degenerative arthritis of bilateral knees and 
rigid pes planus with mid-foot arthrosis.  There was 
limitation of subtalar motion.  The knees had motion from 0-
110 degrees.  There was crepitus but the knees were stable.

On VA examination in December 1998, the veteran related that 
bilateral foot pain limited his activity.  He also complained 
of bilateral knee pain which was severe with activity.  He 
reported hearing a popping and grinding sensation in both 
knees with standing.  He said that he wore knee braces and 
used a TENS unit.  On physical examination, both knees 
demonstrated range of motion from 0 to 100 degrees.  
Crepitation in both knees was noted.  Motion of the knees 
produced pain.  No effusion was noted.  Anterior and 
posterior cruciate ligaments were intact, bilaterally.  His 
feet were symmetric with rigid pes planus, worse on the 
right.  Pes planus with hallux valgus was noted bilaterally.  
Decreased sub-talar motion was shown in both feet.  X-rays of 
both knees showed degenerative disease, more pronounced on 
the right.  Fluid was evident in each but was not palpated.  
X-rays of both feet revealed severe pes planus with 
degenerative changes of the talo-navicular joint with joint 
space narrowing and osteophyte formation.  Calcaneal spurs 
were also noted.  The diagnostic assessment includes 
degenerative arthritis of both knees and rigid pes planus 
with mid foot arthrosis.  

On VA examination in October 1999, the veteran reported 
problems with both feet and both knees since service.  
Physical examination of the feet reflected pes planus with 
collapse of the medial arch.  Range of movement was slightly 
limited at the sub-talar joint.  Limited dorsiflexion of both 
ankles was noted at 30 degrees and about 20 degrees of 
plantar flexion.  Eversion and inversion was painful on both 
sides.  The veteran was able to walk on his heel and toe but 
had some difficulty.  Examination of the knees reflected genu 
valgum on both sides, more severe on the right.  Crepitation 
in the right knee was also shown.  The diagnostic impressions 
included pes planus of both feet with big foot arthrosis with 
degenerative joint disease.  

VA medical records dated from August 1997 to June 2000 
essentially show that the veteran was seen for severe 
degenerative joint disease of both knees and severe pes valgo 
planus in both feet.  Several records note that the veteran 
was treated with injections of corticosteroids and 
accommodative arch supports for his foot disorder.  

VA medical records dated from February 2001 to July 2002 
essentially reflect that the veteran was treated for 
complaints of bilateral knee pain and bilateral foot pain.  
Diagnoses include bilateral pes valgo planus deformity 
secondary to genu recurvatum, with degenerative joint disease 
and bilateral valgus knees with degenerative joint disease.  
VA X-ray studies of both knees conducted in January 2002 show 
severe lateral compartment joint space narrowing of both 
knees with severe degenerative changes.  

On VA joints examination in July 2002, the veteran reported 
continued bilateral foot pain which became worse on increased 
physical activity or exertion.  He also reported bilateral 
knee pain which became worse with increased physical 
activity, exertion or prolonged standing.  On physical 
examination, his gait and coordination were within normal 
limits.  Range of motion testing revealed plantar flexion of 
50 degrees and dorsiflexion of 20 degrees.  Supination was 60 
degrees and pronation was 30 degrees.  Toe abduction and toe 
adduction were within normal limits.  It was noted that 
combined movements, sustained position, and repetitive 
movements were all within normal limits.  No pain was shown 
on range of motion of the lower legs, ankles and feet.  
Examination of the right knee reflected valgus deformity with 
flexion of 140 degrees and extension of 0 degrees.  On stress 
to the right knee, the valgus deformity became more 
prominent.  No joint effusion was shown.  Range of motion 
testing of the left knee reflected 140 degrees of flexion and 
0 degrees of extension.  No varus or valgus deformity of the 
left knee was shown.  Lachman's test, drawer test, and 
McMurray test were all negative in both knees.  Sustained 
posture, repetitive movements, and combined movements of both 
knees were all within normal limits.  The diagnostic 
impression noted a history of bilateral foot pain with 
bilateral pes planus and a history of bilateral knee pain 
with mild valgus deformity of the right knee.  X-ray studies 
showed severe bilateral pes planus and severe advanced 
degenerative joint disease of the tarso-navicular joint space 
with obliteration of the joint space, large osteophyte and 
sclerosis of both feet.  Bilateral Calcaneal spurs were also 
shown in both feet.  X-rays of both knees reflected severe 
degenerative joint disease.  The examiner noted that the 
veteran did not have any type of functional impairment in 
carrying out his activities of daily living.  

The veteran contends that his right and left knee 
disabilities warrant an evaluation in excess of the assigned 
10 percent for each knee.  In this case, recent medical 
examinations revealed nearly full range of motion the knees.  
Even earlier limitations were not so significant as to 
warrant higher ratings under diagnostic codes 5260 or 5261.  
The veteran reported symptoms of some giving way of the 
knees; however, objective evidence of instability or 
recurrent subluxation of either knee has not been shown.  X-
ray studies of the knees show degenerative joint disease.  
The Board finds that the objective findings of the veteran's 
right and left knee disabilities do not warrant more than a 
10 percent evaluation for each knee at this time.  

First, there is no evidence of cartilage dislocation with 
frequent episodes of locking, pain, and effusion into the 
joint on which to base a rating of 20 percent under Code 
5258.  

Second, a rating in excess of 10 percent under Code 5257 for 
the veteran's bilateral knee disorder is not warranted on the 
basis that instability or subluxation has been shown.  There 
is no current or recurrent subluxation or instability 
revealed by examination.  The Board notes that evidence shows 
essentially full range of motion of the right knee and in no 
case has the degree of limitation of flexion or extension 
been compensable under Diagnostic Codes 5260 or 5261.  The 
current evaluation contemplates painful motion of the knees 
and the limitation of motion caused thereby.  There is no 
showing of limitation of motion during the entire time period 
that would warrant a higher evaluation for any part of the 
period.

With respect to consideration of functional loss due to pain 
under 38 C.F.R. §§ 4.40, 4.45, the Board again must point out 
that the objective findings do not support subjective 
complaints of a level of impairment greater than that 
currently recognized.  While these provisions allow for 
consideration of functional impairment, they require that the 
subjective complaints be supported by objective findings.  
The record does not contain objective findings that would 
support ratings in excess of 10 percent based on functional 
loss. The medical evidence of record supports the conclusion 
that no increase is warranted under 38 C.F.R. §§ 4.40, 4.45.  

As the preponderance of the evidence is against the veteran's 
claim of entitlement to an increased evaluation for right and 
left knee disabilities, the benefit of the doubt doctrine is 
not for application, and the veteran's claim must be denied.  

Regarding the claim for a rating in excess of 10 percent each 
for right and left foot disabilities, it is noted that the 
most recent examination conducted in 2002 reflected 
radiographic evidence of severe pes planus in both feet.  In 
addition, severe degenerative disease of both feet has been 
clinically shown for some time.  In this regard, the Board 
notes that no pain was shown on range of motion of the feet; 
however, earlier examinations reflected painful eversion an 
inversion on both sides and limited range of motion at the 
sub-talar joint.  

After reviewing the record the Board finds that the degree of 
impairment resulting from the bilateral pes planus with 
degenerative changes more nearly approximates the criteria 
for the next higher evaluation under diagnostic code 5276.  
38 C.F.R. § 4.7.  Accordingly, a 30 percent rating is 
warranted for severe bilateral pes planus under Code 5276.  
However, this same evidence does not provide a basis for a 
rating in excess of 30 percent.  Post-service medical records 
and VA examinations, have not shown callosities or marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation.  The evidence does not show the presence of 
pronounced impairment.  

The Board has also considered other diagnostic codes, but 
there is no evidence of claw foot with marked contraction of 
plantar fascia with dropped forefoot, all toes hammer toes, 
very painful callosities, and marked varus deformity (30 
percent under Diagnostic Code 5278); or severe malunion or 
nonunion of tarsal or metatarsal bones (30 percent under 
Diagnostic Code 5283). 

With resolution of all reasonable doubt in veteran's favor, 
it is the Board's opinion that his service-connected 
bilateral pes planus disability warrants a 30 percent rating, 
but no more.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the left knee is denied.  

Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the right knee is denied.  

Entitlement to a 30 percent evaluation, but no higher, for 
bilateral pes planus with degenerative changes, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  


		
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

